department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date of f i c e of c h i ef c ou n sel number info release date conex-101694-08 uil the honorable arlen specter united_states senator federal building arch street philadelphia pa dear senator specter i apologize for the delay in responding to your inquiry dated date on behalf of your constituent -------------------------- he objects to the tax treatment of social_security_benefits and believes that including taxable individual_retirement_account ira_distributions in the calculation of taxable social_security_benefits is wrong because contributions to iras are subject_to federal_insurance_contributions_act fica_taxes as you know fica_taxes and income taxes are two different types of taxes thus even though fica has already been applied at the time the ira contributions were made the inclusion of ira_distributions in the calculation of the amount of social_security_benefits subject_to income_taxation does not result in any sort of double_taxation insofar as each type of tax is imposed only once i am providing the following information to assist you in your response to --------------- sec_86 of the internal_revenue_code the social_security amendments act of added sec_86 to the internal_revenue_code the code and the omnibus_budget_reconciliation_act_of_1993 amended it as a general_rule if the only source of a recipient’s income is social_security_benefits then those benefits are not subject_to income_tax however a portion of social_security_benefits may be taxable if the recipient receives other income in addition to social_security_benefits where the total income exceeds certain amounts a part of the social_security_benefits is taxable tax treatment of individual_retirement_accounts an ira is a_trust or custodial_account that a taxpayer can set up for the exclusive benefit of the taxpayer or his beneficiaries a taxpayer can set up and make contributions to a traditional_ira if the taxpayer received taxable compensation during the year conex-101694-08 generally compensation is what a taxpayer earns from working including salaries tips professional fees bonuses and other_amounts received for providing personal services if the amounts a taxpayer contributes to an ira are remuneration for employment then those amounts are considered wages for purposes of the taxes imposed under the federal_insurance_contributions_act fica generally the law requires an employer to withhold fica_taxes from all wages paid to an employee a taxpayer may be able to take an income_tax deduction for some or all of his contributions to a traditional_ira an ira must make minimum required distributions generally when the owner becomes age if a taxpayer’s traditional_ira includes only deductible contributions all amounts distributed from the ira are includable in gross_income and taxable in the year distributed thus an ira distribution is generally included in the taxpayer’s adjusted_gross_income when determining the taxable_amount of social_security_benefits however contributions to a traditional_ira that are nondeductible are not included in the taxpayer’s gross_income in the year distributed and thus are not included in the taxpayer’s adjusted_gross_income when determining the taxable_amount of social_security_benefits thus a taxpayer’s contributions to a traditional_ira are taxed only once for income_tax purposes either in the year the taxpayer makes the contribution nondeductible_contribution or upon distribution from the plan deductible contribution taxable_amount of social_security_benefits under sec_86 only a portion of the social_security_benefits a taxpayer receives is includible in gross_income and is subject_to federal_income_tax if the recipient’s modified_adjusted_gross_income and one-half of the social_security_benefits received exceed certain threshold levels sec_86 if a taxpayer is married and files a joint_return the taxpayer and his or her spouse must combine their income and social_security_benefits in deciding if any part of their combined benefits is taxable this rule applies even if one spouse did not receive social_security_benefits the phased-in method for taxing social_security_benefits under sec_86 assures that only taxpayers who have substantial income from other sources will be taxed on a portion of the benefits they receive under sec_86 the taxable_portion of social_security_benefits depends on the benefit amount the amount of other income and the filing_status to determine if social_security_benefits are subject_to income_tax and if so the amount subject_to tax the taxpayer must first determine the taxpayer’s adjusted_gross_income generally the lower a person’s adjusted_gross_income the lower the portion of social_security_benefits if any that will be taxed distinction between fica taxation and income_taxation ----------------is correct that any wage amounts contributed to an ira are subjected to fica_taxes prior to contribution to the ira wages are subject_to fica_taxes when paid_by the employer and are subject_to income taxes either when contributed to a traditional_ira nondeductible_contribution or when distributed from a traditional_ira deductible conex-101694-08 contribution distributions from a traditional_ira are not subject_to fica_taxes regardless of whether the distribution is taxable or nontaxable the social_security program imposes fica_taxes on wages paid for employment in order to fund the social_security_benefits which replace the income of beneficiaries when that income is reduced on account of retirement and disability_income taxes and fica_taxes are two separate and distinct types of taxes with significantly different objectives social_security_benefits are never subject_to fica tax and are subject_to income_tax in accordance with the provisions of sec_86 thus the imposition of fica_taxes on amounts contributed to an ira does not justify the exclusion of ira_distributions attributable to such amounts when determining the taxability of social_security_benefits i have enclosed a copy of publication social_security and equivalent railroad retirement benefits which provides more detailed information on the income_tax rules for social_security_benefits under the freedom_of_information_act we will make this letter available to the public after we delete names addresses and other identifying information i hope this information is helpful as you requested i am replying in duplicate and returning your enclosure if we can be of further assistance please contact me or ------- ------------------- of my staff at ----- ------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities
